Title: To Thomas Jefferson from Mary Coles Payne, 14 December 1803
From: Payne, Mary Coles
To: Jefferson, Thomas


               
                  Jefferson County 14th. Decr.
               
               It is with great diffidence I address the President of the United States—but the feelings of a Mother will I hope plead an excuse for the freedom, thy kind attention to my children in general emboldens me to solicit still further thy kindness to my Son, who is now my only surviving one; his health is very much impair’d by the inactive life his present business imposes on him, I shall feel myself forever indebted to thy generosity, and goodness of heart, if among the many establishments in thy gift, thee would favor me, by promoting my poor Son to some more active employment—Collo. Madisons extreme delicasy in regard to his own relations has discouraged me from attempting to get him to intercede for me; It is my particular wish that this letter may not be seen by any eye except thy own and should it be thy pleasure to oblige me let it appear as a free and unsolicited act of thy own in so doing the will add greatly to the obligations I already owe thee
               With much respect I subscribe myself thy friend
               
                  Mary Payne
               
               
                  PS—
                  My Daughter Washington, who is my only confidant in this request, begs leave to present her respectful Compliments—
               
               
                  MP—
               
            